PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/859,556
Filing Date: 31 Dec 2017
Appellant(s): IGT



__________________
Matthew R. Ellsworth
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 2, 2022.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

Appellant argued that Examiner’s 101 rejection was improper because the independent claims recite the practical application of automatically controlling which monetary transfer operations will be locked or unlocked and further recite that not all money transfer operations within the gaming establishment application are automatically unlocked.  Appellant further argued that the technical features associated with controlling device capabilities are not abstract nor do they correspond to the category of organizing human activity.  Appellant further argued that an automated control of an application being executed on a physical device represents a technical solution to a technical problem.  Examiner disagrees.  Automatically controlling which monetary transfer operations will be locked or unlocked and further reciting that not all money transfer operations within the gaming establishment application are automatically unlocked is not a practical application of the abstract idea.  It is merely the use of a computer as a tool to perform an abstract idea.  Appellant’s declaration that the technical features associated with controlling device capabilities are not abstract nor do they correspond to the category of organizing human activity is a conclusory statement and not an actual argument.  Therefore, it is without merit.  Appellant’s automated control of an application being executed on a physical device is not a technical solution to a technical problem because the claimed invention did not address a problem that is technical in nature.  The claimed invention is merely used as a tool to perform an abstract idea.  For these reasons, Examiner finds Appellant’s argument non-persuasive.     

Appellant argued that the claimed invention is patent eligible because it recited a specific technical improvement over the prior art, similar to Example 42 of the Subject Matter Eligibility Examples:  Abstract Ideas.  Examiner disagrees.  Unlike Example 42, Appellant’s claimed invention does not recite a technical improvement.  It is merely used as a tool to perform an abstract idea.  In this case, the abstract idea involves determining which of the set of payment systems the player is eligible to use based on the player providing valid player login credentials to the gaming establishment application, and the claimed invention is a tool that provides access to the eligible payment systems based on the determination.  Therefore, Examiner finds Appellant’s argument non-persuasive.    

Appellant argued that Examiner’s 101 rejection was improper because Appellant’s claimed invention integrated the alleged abstract idea into a practical application by reciting the practical application of downloading a gaming establishment application on the portable electronic device and then executing the gaming establishment application to automatically lock/unlock or enable/disable certain behaviors of the portable electronic device based on execution of the gaming establishment application.  Appellant also argued that determining which operations to unlock based on the player providing valid player login credentials was a practical application.  Examiner disagrees.  Downloading a gaming establishment application on the portable electronic device and then executing the gaming establishment application to automatically lock/unlock or enable/disable certain behaviors of the portable electronic device based on execution of the gaming establishment application are additional limitations outside of the identified abstract idea that only serve to generally link the use of the abstract idea to a particular technological environment or field of use.  Therefore, they cannot integrate the abstract idea into a practical application.  The additional limitation of determining which operations to unlock based on the player providing valid player login credentials is also not a practical application for similar reasons.  Therefore, Examiner finds Appellant’s argument non-persuasive.      

Applicant argued that the prior art does not teach or suggest executing a gaming establishment application on a personal electronic device that stores virtual account information of a player and provides monetary transfer operations to a set of payment systems within the gaming establishment as recited by the independent claims.  Applicant also argued that the Grigg reference did not teach or suggest “during execution of the gaming establishment application by the portable device”.  Examiner disagrees.  The Nelson reference teaches executing a gaming establishment application on a personal electronic device that stores virtual account information of a player and provides monetary transfer operations to a set of payment systems within the gaming establishment (see Nelson:  Fig. 6, pgh 54-56).  Regarding the Grigg reference, the prior art in Grigg makes obvious an action taking place during the execution of an application (i.e. causing the portable electronic device to automatically lock).  Furthermore, the gaming application in Nelson also performs its functions during execution of a gaming establishment application by the portable device (see Nelson:  pgh 26).  Applicant has improperly attempted to argue against references individually.  Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, and all of Applicant’s claims were rejected based on a combination of references (i.e Nelson and Grigg).  Therefore, Examiner finds Applicant’s argument non-persuasive.   

Applicant argued that the prior art does not teach or suggest causing the portable electronic device to lock (automatically) the monetary transfer operations within the gaming establishment application such that…the monetary transfer operations corresponding to the set of payment systems within the gaming establishment are disabled for the portable electronic device.  Examiner still disagrees.  The Grigg reference teaches locking monetary transfer operations by restricting access to accounts (Grigg:  pgh 30-35).  In combination with the Nelson reference, which teaches monetary transfer operations with a gaming establishment application (see Nelson:  pgh 96), the prior art referenced by Examiner teaches causing the portable electronic device to lock (automatically) the monetary transfer operations within the gaming establishment application such that…the monetary transfer operations corresponding to the set of payment systems within the gaming establishment are disabled for the portable electronic device.  The money transfers within a gaming establishment application described in Applicant’s claimed invention are not functionally distinguishable from the money transfers described in the prior art.  Therefore, Examiner finds Applicant’s argument non-persuasive.      

Applicant argued that the prior art does not teach or suggest (automatically) enabling money transfer operations within the gaming establishment application corresponding to eligible payment systems of the set of payment systems within the gaming establishment, based on analyzing at least one of contextual attributes and identifying information.  Examiner still disagrees.  The Grigg reference teaches disabling and enabling monetary transfer operations by restricting access to accounts based on a set of procedures (Grigg:  pgh 30-40).  In combination with the Nelson reference, which teaches monetary transfer operations with a gaming establishment application (see Nelson:  pgh 96), the prior art referenced by Examiner teaches (automatically) enabling money transfer operations within the gaming establishment application corresponding to eligible payment systems of the set of payment systems within the gaming establishment, based on analyzing at least one of contextual attributes and identifying information.  Therefore, Examiner finds Applicant’s argument non-persuasive.        

Applicant argued that Examiner’s 103 rejection was improper because it is unclear how to combine the Grigg and Nelson references.  Examiner disagrees.  The test for obviousness is not whether the features of one reference may be bodily incorporated into another.  The test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.  Combining the teachings of references does not involve an ability to combine their specific structures.  The combination also does not teach away from the claimed invention since it is possible to combine the Nelson and Grigg references without frustrating the intended purpose of either.  For instance, a user would be able to gain access to account in accordance with Grigg before making a transfer in accordance with Nelson.  A motivation to combine the references lies in the Grigg reference because, “…a need exists for user to be able restrict access to their accounts if a way of accessing their accounts becomes compromised.” (see Grigg:  pgh 2).  Therefore, Examiner finds Applicant’s argument non-persuasive.  

Applicant argued that the prior art in Grigg did not teach or suggest automatically enabling/unlocking a subset of available money transfer operations within a gaming establishment application while keeping at least one other money transfer operation locked within the gaming application.  Examiner disagrees.  Figure 1 of Grigg as well as the summary (see Grigg:  pgh 3) disclose a system for integrating multiple accounts with an access restriction procedure and restricting access to one or more accounts based on the restriction procedure.  Nelson teaches money transfers for a gaming system (see Nelson:  pgh 26).  The combination of the Nelson and Grigg references teach the limitation at issue.  Therefore, Examiner finds Applicant’s argument non-persuasive.  

Appellant argued that the prior art did not teach or suggest “a first one of the monetary transfer operations comprises transferring funds from the credit balance held by the gaming establishment application to a first payment system of the set of payment systems of a wagering game within the gaming establishment.”  Examiner disagrees.  The Nelson reference discloses a system wherein a wagering account of a gaming venue is used to transfer funds (i.e. monetary transfer) to a payment system of a wagering game within the gaming establishment (see Nelson: pgh 26).  Along with the account access channels of Grigg (see Grigg:  pgh 22), the combination of the Grigg and Nelson references suggest the limitation of “a first one of the monetary transfer operations comprises transferring funds from the credit balance held by the gaming establishment application to a first payment system of the set of payment systems of a wagering game within the gaming establishment.”  Therefore, Examiner finds Appellant’s argument non-persuasive.     

Appellant argued that the prior art did not teach or suggest “a second one of the monetary transfer operations comprises transferring funds from the credit balance held by the gaming establishment application to a second payment system of the set of payment systems of a store for purchasing merchandise within the gaming establishment.”  Examiner disagrees.  The Nelson reference discloses a system wherein a wagering account of a gaming venue is used to transfer funds (i.e. monetary transfer) to a payment system of a wagering game within the gaming establishment (see Nelson: pgh 26).  Along with the account access channels of Grigg that allow an account holder to access her account to make purchases (see Grigg:  pgh 22), the combination of the Grigg and Nelson references suggest the limitation of “a second one of the monetary transfer operations comprises transferring funds from the credit balance held by the gaming establishment application to a second payment system of the set of payment systems of a store for purchasing merchandise within the gaming establishment.”  Examiner interprets the clause “for purchasing merchandise within the gaming establishment” as an intended use of the limitation and is not given patentable weight because further describing the good or service purchased simply expresses the intended result of the money transfer operation.  Therefore, Examiner finds Appellant’s argument non-persuasive.      
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        May 18, 2022

Conferees:
/Mike Anderson/             Supervisory Patent Examiner, Art Unit 3698 
                                                                                                                                                                                          /Vincent Millin/
Appeal Practice Specialist




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.